  Case: 1:20-cr-00019-MWM Doc #: 44 Filed: 08/31/20 Page: 1 of 7 PAGEID #: 498




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION – CINCINNATI

 UNITED STATES OF AMERICA,              :   Case No. 1:20-cr-19
                                        :
                   Plaintiff,           :   Judge Matthew W. McFarland
                                        :
             v.                         :
                                        :
 KARIM ALI RASHID,                      :
                                        :
                   Defendant.           :
______________________________________________________________________________

       ORDER DENYING MOTION TO DISMISS INDICTMENT (Doc. 19)
______________________________________________________________________________

      This matter is before the Court on Defendant Karim Ali Rashid’s Motion to

Dismiss Indictment (Doc. 19). The Government filed a memorandum in opposition, in

response to which Mr. Rashid filed a reply. On July 17, 2020, the Court heard oral

argument. This matter is therefore ripe for review. The Court DENIES the motion to

dismiss the indictment for the reasons below.

                                        FACTS

      On February 19, 2020, a federal grand jury returned a two-count indictment

against Mr. Rashid. Both counts charge Mr. Rashid with being a felon in possession of a

firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) and (2).   The indictments

specifically charge Mr. Rashid with, “knowing he had previously been convicted of a

crime punishable by imprisonment for a term exceeding one year, knowingly possessed

a firearm and ammunition . . . and the firearms and ammunition were in and affecting

commerce.” (Indictment, Doc. 13 at PageID 26-27.)


                                           1
  Case: 1:20-cr-00019-MWM Doc #: 44 Filed: 08/31/20 Page: 2 of 7 PAGEID #: 499




                                       ANALYSIS

       The statute upon which both counts are based reads this way:

       (g) It shall be unlawful for any person—
       (1) who has been convicted in any court of, a crime punishment by
       imprisonment for a term exceeding one year;
                                            ...
       to ship or transport in interstate or foreign commerce, or possess in or
       affecting commerce, any firearm or ammunition; or to receive any firearm
       or ammunition which has been shipped or transported in interstate or
       foreign commerce.

18 U.S.C. § 922(g)(1). Mr. Rashid moves to dismiss the indictment, arguing that the

Government cannot prove, as a matter of law, that he possessed the firearms “in or

affecting commerce,” as required by the language of § 922(g)(1). He contends, and the

Government does not dispute, that the Government intends to prove this element by

showing that the firearms were manufactured in another state.            Such evidence is

insufficient to satisfy the “in or affecting commerce” element under § 922(g)(1), according

to Mr. Rashid, for two reasons.

       First, he argues that the statute itself should be construed to require more than the

mere possession of a firearm manufactured in another state. He asserts that Congress’s

decision to define possession and receipt crimes differently in the statute compels the

conclusion that it did not intend for the possession of a firearm offense to be satisfied by

proof that the firearm had been shipped or transported in interstate or foreign commerce,

e.g., manufactured in another state.       Second, Mr. Rashid argues that premising

criminality liability on the out-of-state manufacture of the firearm does not pass

constitutional muster. Specifically, he contends that extending the reach of the possession


                                             2
   Case: 1:20-cr-00019-MWM Doc #: 44 Filed: 08/31/20 Page: 3 of 7 PAGEID #: 500




offense to firearms manufactured in another state violates the limitations on federal

power contained in the Commerce Clause.

       Mr. Rashid acknowledges that the Sixth Circuit has already held that Congress

does not exceed its power under the Commerce Clause by making it unlawful for a felon

to possess a firearm that was manufactured outside the state. (Doc. 19 at PageID 57, citing

United States v. Sawyers, 409 F.3d 732, 735-36 (6th Cir. 2005); United States v. Henry, 429

F.3d 603, 619-20 (6th Cir. 2005); United States v. Chesney, 86 F.3d 564, 571-72 (6th Cir. 1996);

United States v. Fish, 928 F.2d 185 (6th Cir. 1991).) He does not ask the Court to reject this

binding precedent. Rather, he raises his constitutional argument only to preserve the

record for appellate review. The Court therefore analyzes only his statutory construction

argument here.

       Mr. Rashid dedicates a significant portion of his brief to explaining the events

leading up to Congress’s enactment of 18 U.S.C. § 922. Over the past 80 years, Congress

has passed three criminal statutes regulating firearms. First was the Federal Firearms Act

of 1938, which prohibited the shipping, transportation, and receipt of firearms, but not

possession (though possession constituted presumptive evidence that the firearm was

shipped, transported, or received in violation of the act). 52 Stat. 1250, § 2(e, f). Thirty

years later, Congress passed the Omnibus Crime Control and Safe Streets Act of 1968.

Section 1202 of that act made it a crime to be a felon who “receives, possess, or transports

in commerce or affecting commerce . . . any firearm.” Title VII of the Omnibus Crime

Control and Safe Streets Act of 1986, 18 U.S.C. § 1202. Thus, the act introduced a

prohibition against possession—albeit with “little discussion and no hearings.”

                                               3
  Case: 1:20-cr-00019-MWM Doc #: 44 Filed: 08/31/20 Page: 4 of 7 PAGEID #: 501




Scarborough v. United States, 431 U.S. 563, 569, 97 S. Ct. 1963, 52 L. Ed. 2d 582 (1977). Mr.

Rashid points out that the Scarborough Court considered the statute’s language

“ambiguous at best.” Id. at 570.

       Section 1202 was in effect until 1986, when Congress repealed it and enacted the

Firearms Owners’ Protection Act of 1986. In the place of § 1202, Congress enacted §

922(g), which maintained the “receive,” “transport,” and “possess” offenses, but slightly

changed the text giving effect to those offenses. The statute makes it unlawful for a felon

“to [1] ship or transport in interstate or foreign commerce, or [2] possess in or affecting

commerce, any firearm or ammunition; or to [3] receive any firearm or ammunition

which has been shipped or transported in interstate or foreign commerce.” § 922(g)(1).

       According to Mr. Rashid, the passage of § 922(g)(1) “made crystal clear that

Congress intended to limit the reach of the possession offense.” (Doc. 19 at PageID 53.)

He argues that, after § 1202’s repeal, only those who receive firearms are criminally liable

if the firearm had been transported in interstate or foreign commerce; the prohibition

against possession is only unlawful if the possession was “in and affecting commerce.”

(Id. at PageID 53-54.) He finds support in the act’s title—the Firearms Owners’ Protection

Act—and references to the Second, Ninth, and Tenth amendments in its congressional

findings. See Public Law 99–308 (S 49), May 19, 1986, 100 Stat 449.

       In response, the Government simply points out that the Supreme Court, in

Scarborough, held that a minimal nexus between possession and commerce suffices to

carry a possession charge. Scarborough, 431 U.S. at 577. The Sixth Circuit has reached the

same conclusion as it specifically relates to § 922(g)(1)—the statute at issue here—by

                                             4
  Case: 1:20-cr-00019-MWM Doc #: 44 Filed: 08/31/20 Page: 5 of 7 PAGEID #: 502




finding that § 922(g)(1) “does not require a substantial connection to interstate

commerce.” United States v. Loney, 331 F.3d 516, 524 (6th Cir. 2003). Based on applicable

precedent, therefore, the Government maintains that “possession ‘in or affecting

commerce’ merely requires that the firearm had at some point moved in interstate

commerce.” (Doc. 24 at PageID 109.)

       The Government presents the more persuasive position. Mr. Rashid places too

much reliance on the repeal of § 1202 and subsequent enactment of § 922(g)(1) with

slightly different wording. In his view, this legislative history saps Scarborough—which,

to be sure, interpreted § 1202, not § 922(g)(1)—of its precedential value. But there is no

meaningful qualitive difference between the two texts.           Both statutes require the

possession to be “in” or “affecting commerce.” Therefore, Scarborough’s analysis of that

language is just as compelling as it was when the case was decided.

       Scarborough concluded that “the purpose of Title VII was to proscribe mere

possession.” Scarborough, 431 U.S. at 575. The Court found “no indication that Congress

intended to require any more than the minimal nexus that the firearm have been, at some

time, in interstate commerce.” Id. Even with the limited legislative history of § 1202, the

Court held that that history “further supports the view that Congress sought to rule

broadly” in prohibiting convicted felons from possessing firearms. Id. at 572. So,

although Mr. Rashid attempts to capitalize on the hasty and little-contemplated nature of

§ 1202, the fact remains that Scarborough still interpreted that statute broadly.

       Furthermore, the Sixth Circuit has repeatedly held that Scarborough applies to §

922(g)(1). E.g., United States v. Chesney, 86 F.3d 564, 571 (6th Cir. 1996) (“The Supreme

                                              5
   Case: 1:20-cr-00019-MWM Doc #: 44 Filed: 08/31/20 Page: 6 of 7 PAGEID #: 503




Court has held [in Scarborough] that proof that a firearm moved in interstate commerce at

any time is sufficient to meet the government's burden of proving the ‘in commerce or

affecting commerce’ element of § 1202(a), the predecessor to § 922(g)(1).”) Applying

Scarborough to § 922(g)(1) makes sense, for two connected reasons. First, the possession

elements in § 1202 and § 922(g)(1) are practically identical—§ 1202 reads “in commerce

or affecting commerce,” while § 922(g)(1) reads “in or affecting commerce.” And, second,

the Supreme Court decided Scarborough as a matter of statutory interpretation. Chesney,

86 F.3d at 571. So, with two substantively identical texts and a Supreme Court opinion

interpreting one of them, this Court’s job is straightforward: it will apply Scarborough,

which forecloses Mr. Rashid’s statutory argument. See, e.g., Chesney, 86 F.3d at 570–71;

United States v. Fish, 928 F.2d 185, 186 (6th Cir. 1991) (“firearms possessed in a state other

than the state of manufacture constitute firearms in or affecting commerce”), abrogated on

other grounds by United States v. Ritchey, 840 F.3d 310, 313 (6th Cir. 2016); United States v.

Chivers, No. 1:19-CR-119, 2020 WL 4582708, at *1 (S.D. Ohio Aug. 10, 2020) (rejecting the

same argument presented here); United States v. Wendel, No. 1:19-CR-132, 2020 WL

832098, at *1 (S.D. Ohio Feb. 20, 2020) (same). See also, e.g., United States v. Corey, 207 F.3d

84, 88 (1st Cir. 2000); United States v. Coleman, 22 F.3d 126, 130 (7th Cir. 1994); United States

v. Gourley, 835 F.2d 249, 251 (10th Cir. 1987).

       Even if it was significant, in this instance, that Congress changed the language

concerning the receipt and transportation offenses, it is not clear why that would limit

the reach of the possession offense. The “in” and “affecting commerce” element of § 1202

carried over into § 922(g)(1).    Thus, on a possession charge under § 922(g)(1), we are

                                               6
   Case: 1:20-cr-00019-MWM Doc #: 44 Filed: 08/31/20 Page: 7 of 7 PAGEID #: 504




bound to treat Scarborough’s application of the phrase “in and affecting commerce” as

authoritative. Moreover, Scarborough held that “Congress sought to reach possessions

broadly, with little concern for when the nexus with commerce occurred.” Scarborough,

431 U.S. at 577. So there is no reason to think that Congress accomplished anything

different for § 922(g)(1).

       Here, the Government alleged that the firearms and ammunition in Mr. Rashid’s

possession “were in and affecting commerce.” (Doc. 13.) The indictment thus alleges the

elements of the possession offense. See Hamling v. United States, 418 U.S. 87, 117, 94 S. Ct.

2887, 41 L. Ed. 2d 590 (1974). Furthermore, precedent of the Supreme Court and the Sixth

Circuit forecloses Mr. Rashid’s statutory argument. Accordingly, the Court finds that an

indictment for possession under § 922(g)(1) is sufficient even when the only connection

to commerce is that the firearm was manufactured in another state.

                                     CONCLUSION

       For the reasons above, the Court DENIES Mr. Rashid’s motion to dismiss the

indictment (Doc. 19).

       IT IS SO ORDERED.

                                                   UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF OHIO


                                             By:
                                                   JUDGE MATTHEW W. McFARLAND




                                             7
